PER CURIAM.
The appellant challenges a nonfinal order of the trial court by which the appellee was granted temporary injunctive relief. An order by which injunctive relief is granted must contain specific factual findings supporting issuance of an injunction. See Jacksonville v. Naegele Outdoor Advertising Co., 634 So.2d 750 (Fla. 1st DCA 1994), approved, 659 So.2d 1046 (Fla.1995); Florida Rule of Civil Procedure 1.610(c). Because the order in the present ease fails to provide specific findings, we quash the order and remand this case to the trial court. Upon remand the trial court may issue a new order containing the necessary findings.
ALLEN, WEBSTER and DAVIS, JJ., concur.